NO. 07-07-0386-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 MARCH 7, 2008
                         ______________________________

                       JOEY NICKOLAS VALLEJO, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 18022-B; HONORABLE JOHN BOARD, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Pending before the Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney both have signed the motion. Tex. R. App. P. 42.2(a). No decision of this

Court having been delivered to date, we grant the motion. Accordingly, the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                         James T. Campbell
                                              Justice
Do not publish.